HAWKINS, Judge.
Conviction is for murder; punishment assessed being 10 years in the penitentiary.
The indictment is in proper form. No bills of exception or statement of facts appear in the record. In such condition nothing is presented for review, save that we note in passing sentence upon appellant the court overlooked giving him the benefit of the indeterminate sentence law, directing that he be-confined in the penitentiary for 10 years. The sentence is amended, directing that appellant be confined in the penitentiary for not less than 2, nor more than 10, years.
As thus reformed, the judgment is affirmed.